Citation Nr: 9902827	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-21 855A	)	DATE              
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
coronary artery bypass graft, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased evaluation for abdominal 
aortic aneurysm, currently evaluated as 40 percent disabling.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1948 to August 
1960.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from September 1993 and June 1998 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1993 
rating decision, the RO continued the 30 percent disability 
evaluation for status post coronary artery bypass graft and 
denied the claim for a total rating for compensation based 
upon individual unemployability.  In a November 1997 rating 
decision, the RO granted service connection for abdominal 
aortic aneurysm as secondary to the service-connected status 
post coronary artery bypass graft and granted a 20 percent 
disability evaluation.  In the June 1998 rating decision, the 
RO granted a 40 percent disability evaluation for abdominal 
aortic aneurysm.

The appellant submitted a notice of disagreement in June 
1998.  He stated that he disagreed with the 10 percent 
evaluation assigned for his service-connected brain and stem 
infarction.  A claim for entitlement to an increased 
evaluation for brain and stem infarction has not been the 
subject of a rating decision, a notice of disagreement 
(following the issuance of a rating decision on this issue), 
a statement of the case, or a substantive appeal and absent 
such, the Board does not have jurisdiction over this issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 1991).  Additionally, this Board Member cannot 
have jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
agency of original jurisdiction (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure appellate review by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . .  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).

FINDING OF FACT

Status post coronary artery bypass graft is currently 
manifested by angina on moderate exertion.


CONCLUSION OF LAW

Status post coronary artery bypass graft is 100 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Diagnostic Code 7005 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased evaluation for status post coronary 
artery bypass graft is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  That is, his assertion that his service-
connected disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and his medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Service connection for hypertensive vascular disease was 
granted by means of a July 1970 rating decision and assigned 
a 10 percent disability evaluation.  In September 1980, the 
appellant was hospitalized with a diagnosis of coronary 
artery disease with angina pectoris.  He underwent coronary 
bypass grafting with good results.  In an August 1982 rating 
decision, the RO reclassified the disability as 
atherosclerotic coronary artery disease, postoperative, and 
granted a 30 percent disability evaluation.  In a November 
1997 rating decision, the RO reclassified the disability as 
status post coronary artery bypass graft.

In a July 1993 statement, Dr. Youssef N. Makar stated that 
the appellant had severe three vessels of coronary artery 
disease and left ventricular dysfunction by catheterization.  
The diagnoses were severe coronary artery disease and left 
ventricular dysfunction.  The prognosis was guarded.

That same month, the appellant was admitted to the emergency 
room at Heathsouth Medical Center in Birmingham, Alabama, 
with history of chest pain, pain across chest associated with 
diaphoresis and weakness lasting a couple of hours.  The 
relevant discharge diagnoses were unstable angina pectoris 
and coronary atherosclerosis.  Dr. Robert Brock stated that 
the cardiac isoenzymes and serial EKGs were monitored and 
were consistent with an anterior septal wall infarction.  
Nitroglycerin drip, Heparin and Morphine Sulfate drip were 
continued.  The appellant continued to have chest pain which 
radiated through his chest to his back.  He still had ST 
segment elevation on the EKGs anteriorly.  Dr. Brock stated 
that it was felt that emergency cardiac catheterization with 
either angioplasty or coronary artery bypass graft would be 
done.  The appellant was then transferred to Brookwood 
Hospital.

The appellant underwent a left heart catheterization, 
coronary arteriography, left ventriculogram, one vein graft 
visualization, and emergency catheterization in July 1993.  
Dr. Makar stated that the conclusions were an impaired left 
ventricle function with hypokinesis of the apex and 
anterolateral wall of the left ventricle, severe coronary 
artery disease with total occlusion of the left anterior 
descending coronary artery, and occluded graft to the left 
anterior descending coronary artery.  He underwent a 
percutaneous transluminal coronary angioplasty, which was 
stated to have been successful.

In August 1993, the appellant underwent a median sternotomy 
and triple coronary artery reconstruction with a right 
internal mammary free graft to the right coronary artery, and 
aorta coronary saphenous vein graft to obtuse marginal and 
anterior descending coronary artery utilizing coronary 
pulmonary bypass.  Upon discharge, Dr. Norton T. Montague, 
stated that the appellant was afebrile and in a normal sinus 
rhythm.  His lungs were clear and his wounds were healing 
normally, and he felt good and wanted to go home.  His final 
diagnosis was arteriosclerotic heart disease with unstable 
angina.  

In a December 1994 statement, the appellants son stated that 
his father had a second heart attack in July 1993 and that 
his father deserved a 100 percent disability evaluation.

The appellant underwent a VA examination in June 1995.  The 
appellant stated that he could not walk for more than half a 
block without shortness of breath and that he was frequently 
fatigued.  The diagnoses were postoperative coronary artery 
bypass times two with residual shortness of breath and 
fatigue.  

The appellant underwent a VA examination in January 1997.  
The appellant reported stable dyspnea on exertion and 
occasional paroxysmal nocturnal dyspnea, which was stable.  
The VA examiner stated that the appellants most recent 
graded exercise treadmill test was done in January 1996 and 
showed borderline exercise treadmill with minor ST 
depressions.  He had good exercise tolerance with heart rate 
of 150.  The VA examiner stated that the appellant brought 
clinic notes which indicated that the appellant had a nuclear 
scan which revealed no reversible ischemia and old 
anterolateral scar.  The VA examiner stated that the most 
recent echocardiogram of January 1996 revealed a dilated left 
ventricle with hypokinesis of the anterior ventricular septum 
and akinesis of the left ventricular apex.  The appellant had 
I/IV aortic regurgitation.  That ejection fraction was not 
reported.  Cardiovascular examination revealed regular rhythm 
and rate, faint S4, and point of maximum impulse nonpalpable.  
The VA examiner stated that the appellant had normal S1 and 
S2 with no murmurs, gallops, or rubs.  The diagnoses were 
coronary artery disease with stable class I-II angina and 
congestive heart failure with ejection fraction of 
40 percent, stable symptoms of dyspnea on exertion also 
related to emphysema.

The appellant underwent a VA examination in May 1998.  The VA 
examiner noted the appellants medical history.  Upon 
physical examination, the appellant had regular rhythm and 
rate.  The diagnosis was coronary artery disease, status post 
coronary artery bypass graft time two.  The VA examiner noted 
that the appellant had anginal symptoms class II-III with 
minimal exertional activity of walking a block or two.  The 
VA examiner stated that the appellant took nitroglycerin 
periodically one to two every one to two weeks depending on 
his activity.  The appellant stated that he was unable to do 
any physical work with regard to employment and essentially 
needed assistance in doing any yard work or anything that 
would necessitate physical exertion above what would occur 
with activities of daily living.

Service-connected disabilities are evaluated in accordance 
with a schedule of ratings that are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1998).

In the rating decision on appeal, the RO reviewed the 
appellants claim for status post coronary artery bypass 
graft under the old rating criteria for cardiovascular 
disorders.  The criteria for cardiovascular disorders were 
amended in January 1998.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.

Under the old criteria for coronary artery bypass, a 
100 percent evaluation was assigned for one year following 
bypass surgery and thereafter, residuals were rated under 
arteriosclerotic heart disease (Diagnostic Code 7005) with a 
minimum evaluation of 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7017 (1997).  Under Diagnostic Code 7005, a 
100 percent evaluation is warranted when after six months 
following acute illness, the veteran has chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment is precluded.  See 
38 C.F.R. Part 4, Diagnostic Code 7005 (1997).  For a 
60 percent evaluation, following typical history of acute 
coronary occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks and more than light 
manual labor is not feasible.  Id.  

The Board must note that under the new criteria for 
cardiovascular disorders, the veteran usually undergoes a 
laboratory determination of metabolic equivalent by exercise 
testing.  See 38 C.F.R. § 4.104 (1998).  The appellant has 
not undergone such testing.  However, the Board has 
determined that the evidence supports a 100 percent 
evaluation for the service-connected status post coronary 
artery bypass graft under the old criteria.  Thus, the new 
criteria need not be considered as the old criteria is 
clearly more favorable to the appellants claim for an 
increased evaluation for status post coronary artery bypass 
graft.

In August 1993, the appellant was given a final diagnosis of 
arteriosclerotic heart disease with unstable angina after 
having undergone a median sternotomy and triple coronary 
artery reconstruction with a right internal mammary free 
graft to the right coronary artery, and aorta coronary 
saphenous vein graft to obtuse marginal and anterior 
descending coronary artery utilizing coronary pulmonary 
bypass.  In June 1995, the appellant reported that he was 
unable to walk for more than one-half of a block without 
having shortness of breath and that he was frequently 
fatigued.  In January 1997, there was evidence of congestive 
heart failure.  In May 1998, the VA examiner stated that the 
appellant had anginal symptoms class II-III with minimal 
exertional activity such as walking a block or two.  The 
appellant stated that he was unable to do any physical work 
and needed assistance in doing any yard work or anything that 
would necessitate physical exertion (above what would occur 
with the activities of daily living).  The Board finds that 
such evidence is indicative of a 100 percent evaluation under 
the old criteria for status post coronary artery bypass 
graft.  See 38 C.F.R. Part 4, Diagnostic Code 7005 (1997).

ORDER

A 100 percent rating for status post coronary artery bypass 
graft is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.


REMAND

The RO has granted service connection for aortic aneurysm and 
has evaluated the residuals under Diagnostic Code 7339, which 
contemplates a postoperative ventral hernia.  See 38 C.F.R. 
Part 4, Diagnostic Code 7339 (1998).  Under that Diagnostic 
Code, the criteria and ratings are as follows:

Massive, persistent, with severe 
diastasis of recti muscles or extensive 
diffuse destruction or weakening of 
muscular and fascial support of abdominal 
wall so as to be inoperable		
	100 percent disabling

Large, not well supported by belt under 
ordinary conditions				 
40 percent disabling

Small, not well supported by belt under 
ordinary conditions, or healed ventral 
hernia or postoperative wounds with 
weakening of abdominal wall and 
indication for a supporting belt	 
20 percent disabling

Wounds, postoperative status, healed, no 
disability, belt not indicated			
	  0 percent disabling

In the May 1998 VA examination report, the VA examiner gave a 
diagnosis of, [a]bdominal aneurysm, status post abdominal 
aneurysm repair this year with residuals of a huge left flank 
hernia which is aggravated by any bending, lifting, or 
increased abdominal pressure.  He has a smaller ventral 
hernia, both of which cause him some discomfort on minimal 
exertional activity.

The Board finds that the VA examiners description that the 
left flank hernia is huge makes it difficult for the 
Board to determine the appropriate disability evaluation for 
the residuals from the aortic aneurysm.  The Board finds that 
another examination should be conducted and that the VA 
examiner should be given a copy of the rating criteria so 
that the examination report corresponds to the rating 
criteria.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for an examination.  The examiner is to 
be provided a copy of the rating criteria 
(Diagnostic Code 7339) and the 
examination report should correspond to 
the rating criteria and address each 
element of the criteria.  The examination 
report should set forth all positive and 
negative findings in a clear, 
comprehensive, and legible manner.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

3.  When readjudicating the claim for an 
increased evaluation for abdominal aortic 
aneurysm, the RO should consider whether 
the huge left flank hernia and the 
smaller ventral hernia should be 
rated separately.

4.  Under 38 C.F.R. § 3.341(a) (1998), a 
total rating for compensation based upon 
individual unemployability is assignable 
when a service-connected disability or 
combination of service-connected 
disabilities provide an evaluation that 
is less than 100 percent and it is 
determined that the disability or 
disabilities are sufficient to produce 
unemployability.  In light of the Boards 
granting 100 percent for the appellants 
status post coronary artery bypass graft, 
the Board reserves the right to dismiss 
the claim for a total rating for 
compensation based upon individual 
unemployability as moot.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

	NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
